Citation Nr: 0703226	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia and 
duodenal ulcers with gastroesophageal reflux disease (GERD), 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 
1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a 100 percent disability rating in 
August 2004, due to his service-connected disabilities 
rendering him unable to do anything.  A claim for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU) is inferred.

In a February 2006 private medical report, the veteran was 
noted to present with chronic aspiration as the result of his 
GERD.  The physician noted that the veteran had already 
undergone Nissan fundoplication, but further evaluation had 
been requested and additional surgical correction was being 
considered.  Other treatment records show complaints of and 
treatment for respiratory difficulties, including irregular 
but stable pulmonary computed tomography scan results.  The 
Board finds this represents an inferred claim for service 
connection for a respiratory condition, as secondary to the 
service-connected gastrointestinal condition with GERD.

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected status hiatal hernia and duodenal 
ulcers with GERD are currently manifest by complaints of 
pain, heartburn, and diarrhea without objective findings of 
periodic vomiting, recurrent hematemesis or melena, anemia, 
weight loss productive of definite impairment of health; 
material weight loss with hematemesis or melena and moderate 
anemia, or other symptom combinations productive of severe 
impairment of health; or severe hemorrhages or large 
ulcerated or eroded areas.

CONCLUSION OF LAW

Criteria for an evaluation in excess of 40 percent for hiatal 
hernia and duodenal ulcers with GERD have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.31, 
4.7, 4.10, 4.114, Diagnostic Code 7305-7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  Under 
38 U.S.C.A. Section 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. Section 3.159, VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In this case, pre-adjudication VCAA notice was provided 
concerning the claim for increased evaluation by a letter 
dated in March 2003.  The notice informed the veteran of the 
type of evidence needed to substantiate the claim of 
increased evaluation, namely, evidence that his service-
connected disability had increased in severity.  Additional 
post-adjudication VCAA notice was provided in May 2006, 
including notification of the type of evidence needed to 
establish an effective date, should the claim be granted.  
The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claim.  

Although the timing of the VCAA notices as to the effective 
dates did not comply with the requirement that the notice 
must precede the adjudication, the action described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before a Veterans 
Law Judge, which he did not do.  For these reasons, the 
veteran has not been prejudiced by the timing of the VCAA 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini (38 C.F.R. § 3.159 
notice); and of Dingess (notice was provided on five of the 
five elements of a claim). 

Under 38 U.S.C.A. Section 5103A, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  The RO obtained VA 
treatment records and afforded the veteran VA examinations.  
The Board notes that the June 2006 and April 2003 VA 
examination reports appear to have been conducted absent 
review of the veteran's claims file; however, in the present 
case, the file contains private and VA treatment records 
dated from 2002 through 2006-the time period here for 
consideration-and dating back to 1993, including the results 
of clinical tests.  As this evidence contains the careful 
observations of symptoms over time required to adequately 
evaluate the veteran's gastro-intestinal condition under all 
relevant rating criteria, including such observations as 
weight measurements, complaints and observations of gastro-
intestinal symptomatology and manifestations, and clinical 
findings as to the activity of ulcers, reflux, and hiatal 
hernia, presence of areas of erosion, and findings of anemia, 
the Board finds it is unnecessary to remand the claim for 
further examination.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by VA, the Board concludes that no further assistance 
to the veteran in developing the facts pertinent to the claim 
is required to comply with the duty to assist.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran seeks a higher evaluation for his service-
connected hiatal hernia and duodenal ulcers with GERD.  The 
Board notes that the veteran does not make any distinction 
between complaints related to service-connected disabilities 
and those related to nonservice-connected disabilities when 
asserting that his condition has worsened since previously 
rated.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  In cases where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Service connection for a disability described as a duodenal 
ulcer with hiatal hernia was granted in a March 1981 rating 
decision.  The disability was evaluated as zero percent 
disabling, effective in November 1980.  In a December 1986 
rating decision, the evaluation was increased to 20 percent, 
effective in February 1985.  The description of the 
disability was changed to duodenal ulcer with hiatal hernia 
and pyloric stenosis.  An August 1996 rating decision 
increased the evaluation to 40 percent, effective in December 
1995.  In October 2002, this evaluation was confirmed and 
continued, but the description was changed to reflect a 
history of duodenal ulcers with hiatal hernia status-post 
hiatal hernia pyloric stenosis, status-post multiple 
esophageal dilations with continued GERD.  In August 2006, 
the description was again changed to hiatal hernia and 
duodenal ulcers with GERD.  The 40 percent evaluation has 
been confirmed and continued to the present.

The 40 percent currently assigned for symptoms related to 
hiatal hernia and duodenal ulcers with GERD was awarded under 
38 C.F.R. Section 4.114, Diagnostic Codes 7346-7305.  A 40 
percent evaluation under Diagnostic Code 7305 contemplates 
moderately severe symptoms that are less than severe but with 
impairment of health manifest by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
rating is warranted when there is evidence of severe symptoms 
of pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

A 40 percent evaluation is not afforded under Diagnostic Code 
7346.  Rather, a 30 percent evaluation contemplates 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7305 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

VA examinations conducted in October 2002, April 2003, and 
June 2006 reflect complaints of persistent symptoms of 
heartburn and epigastric, chest, and abdominal pain despite 
prescribed medications and restricted diet, diarrhea, and 
weight loss.  The examiners objectively observed the veteran 
to present with abdominal discomfort in October 2002 and 
tenderness to palpation in the pyochondrium and epigastrium 
in April 2003.  In June 2006, he was reported to present in 
no acute distress and in good nutritional status, absent 
abdominal tenderness.  Bowel sounds were found to be 
normoactive throughout.  The examination reports showed no 
findings of melena, hematemesis, or anemia throughout.  
Weight was measured at 140 pounds in October 2002, 147 pounds 
in April 2003, and 153 pounds in June 2006.  The veteran was 
diagnosed as having a history of duodenal ulcers with hiatal 
hernia status-post hiatal hernia pyloric stenosis, status-
post multiple esophageal dilations with continued GERD in 
October 2002; severe erosive esophagitis with history of PUD 
and recurrent esophageal structuring requiring dilation in 
April 2003; and hiatal hernia, duodenal ulcer, and GERD in 
June 2006.

Private medical treatment records and VA treatment records 
dated from 2002 through 2006 reflect complaints of and 
treatment for abdominal, epigastric, and chest pain 
persisting despite prescribed medications.  These records 
also show that in April 2002, the veteran's physician thought 
the veteran may have functional dyspepsia with impaired 
gastro-relaxation and/or emptying due to prior surgeries.  In 
June 2002, he was found to experience malabsorption of his 
foods due to poor diet and he was placed on a diet low in fat 
and high in fiber.  In October 2004, records show that 
adhesions may have been causing left-sided chest discomfort 
and reflux; the treating physician assessed GERD with splenic 
flexure syndrome.  

Treatment records also show that throughout this time, the 
veteran had bouts of diverticulitis and kidney stones as well 
as consistently bad reactions to prescribed medications.  For 
example, in March 2003, Celexa and Zoloft were shown to cause 
bowel problems and, in October 2005, the veteran's epigastric 
pain was attributed to renal colic and use of antibiotics.  
Antibiotics prescribed for diverticulitis, upper respiratory 
conditions, and suspected H. pylori were noted to cause 
abdominal discomfort throughout and the veteran, often times, 
discontinued taking them.  These records further do not show 
that the veteran required hospitalization for his service-
connected gastro-intestinal condition other than to conduct 
clinical tests.

Overall, the medical evidence establishes no findings of 
anemia, melena, hematemesis, or of weight loss described as 
material or productive of definite impairment of health.  
Rather, throughout the time period under review, the 
veteran's weight measured 140 at its lowest in October 2002, 
and 153 at its highest in June 2006.  Moreover, clinical 
tests consistently revealed no active hiatal hernia or peptic 
ulcer and showed no findings of severe hemorrhages or large 
ulcerated or eroded areas.  Barium swallow did show findings 
suggestive of compression of the gastroesophageal junction 
from external mass in March 2003, and the veteran was 
diagnosed as having severe erosive esophagitis and recurrent 
esophageal structuring requiring dilation in April 2003, as 
noted above.  Notwithstanding, laboratory results taken 
throughout this period consistently confirmed negative 
findings of anemia, stool cultures with no significant 
abnormalities, and computed tomography (CT) scans and 
esophagogastroduodenoscopy (EGD) results reflected no active 
hiatal hernia or peptic ulcer.

Concerning weight loss, the Board notes that the veteran's 
weight has fluctuated, but the change in weight has been to a 
minor degree or less.  The Board arrives at this calculation 
by observing that the greatest fluctuation in weight during 
the time period under consideration has measured within 13 
pounds of the baseline weight, the drop being to 140 pounds 
in October 2002 and the increase being to 153 pounds in June 
2006.  To determine the veteran's baseline weight, the Board 
notes that while service connection for this condition was 
not granted until 1980, service medical records reflect that 
he was discharged due to diagnoses of duodenum ulcer, healed, 
and a small sliding hiatal hernia with the first clinical 
evidence of ulcer being recorded in December 1959.  These 
results were confirmed in 1962 and 1963.  Hence, to find the 
average weight for the two year period preceding onset of the 
disease, the Board turns to the veteran's reports of medical 
examinations prior to 1959.  His weight was recorded at 148 
pounds in 1957 and at 150 pounds in 1955.  The average of 
these two figures is 149.  Ten percent of 149 pounds is 14.9 
pounds and 20 percent 29.8 pounds.  One can see from these 
calculations that the veteran's weight at its greatest 
divergence, 13 pounds, remained under the 10 percent 
difference, equivalent to a minor weight loss.  Moreover, the 
Board notes that there is no indication in private and VA 
treatment records, or VA examination reports, that his weight 
has been found to be productive of impairment in health.  
Rather, he was found to be in no acute distress in April 
2003, and to exhibit good nutritional status in June 2006.  

The veteran's treating physician has proffered statements in 
January 2004 and December 2003 attesting to the severity of 
the veteran's condition.  In December 2003, the physician, 
Michael F. Lyons, II., M.D., noted that the veteran has 
experienced weight loss from 170 pounds to 140 pounds.  The 
physician stated that the veteran had a lactose intolerance 
that led to chronic diarrhea and that this milk allergy was 
contributory to the veteran's weight loss.  In January 2004, 
the physician again observed that the veteran's lactose 
intolerance led to chronic diarrhea but noted that other 
etiologies were involved in the diarrhea, making the 
condition multifactorial.  The physician opined that the 
diarrhea, while not life-threatening, did alter the veteran's 
quality of life.  

The physician's remarks concerning the veteran's weight loss 
echo the remarks of the examiner who conducted the June 2006 
VA examination.  The examiner noted that the veteran had 
experienced weight loss from 182 pounds to 150 pounds within 
a 20-month period of time.  The Board notes that neither 
physician delineated over what period of time the veteran's 
weight loss occurred.  Regardless, the Board has possession 
of the veteran's private and VA health care treatment records 
from 2002 through 2006 - the time period here under 
consideration - and these records document the veteran's 
weight measured at its lowest in October 2002 at 140 pounds 
and at its highest in June 2006 at 153 pounds.  

Concerning the examiners' and physician's observations of the 
veteran's current condition, the Board finds the June 2006 
and April 2003 reports, and Dr. Lyons' statements, to be 
probative as there is nothing in the record to suggest that 
the medical professionals making the observations had 
insufficient qualifications to do so.  However, with regard, 
to the statements of history of weight loss, over an 
unspecified period of time, the Board finds the June 2006 
report and Dr. Lyon's statements to be of little probative 
value.  The June 2006 VA examination was conducted absent 
review of the claims folder, and neither physician indicated 
over which period of time the weight loss had occurred; hence 
there is no context.  Moreover, in this case, the Board has 
the full review of the veteran's private and VA treatment 
records over the indicated period of time and the weight 
measurements as presented do not bear out the contentions 
that the veteran's weight loss measured, respectively, 32 and 
30 pounds over a 20-month period of time as noted in June 
2006 or as documented in December 2003.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).

Private treatment records confirm that the veteran has been 
treated for lactose intolerance.  In addition, the medical 
evidence reflects that the veteran has been treated for 
various conditions associated with complaints of diarrhea, 
nausea, and vomiting including episodes of diverticulitis, 
kidney stones, irritable bowel syndrome, and upper 
respiratory infections.  The medical evidence further 
reflects that he was prescribed medications, for a variety of 
conditions, including diverticulitis, a renal condition, 
upper respiratory illness, depression, and following surgery 
for skin cancer; but the medications-in particular, the 
antibiotics-frequently caused abdominal distress and 
diarrhea.  These situations were resolved by discontinuing 
the medications and substituting different medications and/or 
other treatment.  Thus, the record does not support the 
contention that all symptoms were caused by the veteran's 
service-connected hiatal hernia, duodenal ulcers and/or GERD.

The Board observes that while service-connection for 
depression was ultimately granted in an August 2006 rating 
decision, service-connection has not been granted for 
diverticulitis, irritable bowel syndrome, or kidney stones.  
The Board is thus precluded from considering the 
manifestations of these conditions in evaluating the service-
connected hiatal hernia and duodenal ulcers with GERD.  
Because the Board cannot separate out instances of diarrhea 
or abdominal pain caused by the ingestion of medications from 
that caused by the service-connected disability, it has 
considered all reported instances of diarrhea and abdominal 
distress in its evaluation of the veteran's disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).
The same is true for episodes of epigastric pain.  However, 
notwithstanding consideration of these symptoms, the Board 
points out that the criteria for assignment of a 60 percent 
evaluation involves not only the presence of pain and 
diarrhea but also recurrent hematemesis or melena with anemia 
and weight loss productive of definite impairment of health 
under Diagnostic Code 7305, and material weight loss and 
hematemesis or melena with anemia, or other symptoms 
productive of severe impairment of health under Diagnostic 
Code 7346.  These findings are not present, as above 
discussed.  

The Board reiterates, first, as discussed above, the clinical 
findings are simply void of evidence of anemia, melena, or 
hematemesis; and weight loss has been found to be minimal, at 
most.  Second, the clinical findings are also absent evidence 
of active hiatal hernia or active peptic ulcers.  Finally, 
the Board observes that the medical evidence presents no 
findings that the veteran experiences definite or severe 
impairment of health due to the symptoms of his service-
connected gastro-intestinal disabilities.  The Board 
acknowledges that the veteran has serious symptoms associated 
with his service-connected hiatal hernia and duodenal ulcers 
with GERD, but finds that the symptoms are properly evaluated 
by the assignment of a 40 percent rating.  Thus, the Board 
finds it is simply unable to hold that the medical evidence 
establishes the severity of symptomatology required by the 
schedular criteria to assign an evaluation greater than 40 
percent under Diagnostic Codes 7305 or 7346.

In an effort to ensure that the veteran's disability is 
properly rated, other Diagnostic Codes were reviewed under 
38 C.F.R. Section 4.114.  A higher, 60 percent, evaluation is 
not warranted under Diagnostic Code 7308 for severe symptoms 
of postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  
Similar to the above analysis, the evidence simply does not 
show that the veteran has been observed to exhibit 
circulatory disturbance after meals, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.  Rather, as 
above explained, the medical evidence does not show findings 
of anemia or malnutrition.  Weight loss has been minor, at 
most.  Moreover, the medical evidence of record does not show 
that he has complained of or has been found to manifest 
circulatory disturbance after meals or hypoglycemic symptoms 
associated with his service-connected gastrointestinal 
disorder.

A higher, 60 percent, evaluation is not warranted under 
Diagnostic Code 7307 for chronic hypertrophic gastritis with 
severe hemorrhages or large ulcerated or eroded areas.  
Clinical findings, as above described, do not reflect 
findings of severe hemorrhage, large ulcerated areas, or 
large eroded areas during the time period here under 
consideration.  Moreover, clinical findings have not detected 
an active ulceration during the time period here under 
consideration.

Higher, 50 percent, evaluations are not warranted for severe 
stricture of the esophagus under Diagnostic Code 7203 for 
permitting liquids only; or for severe adhesions of the 
peritoneum under Diagnostic Code 7201 showing definite 
partial obstruction by X-ray with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  The medical evidence does 
not demonstrate that the required manifestations are present.  
Specifically, the medical evidence does not show that the 
veteran has an esophageal stricture such that he may only 
ingest liquids.  The record shows the veteran's diet is 
restricted, but for fatty foods and dairy products, and to 
increase the amount of fiber rather than to preclude solid 
foods.  As to adhesions, the veteran was suspected to have 
adhesions in October 2004, and previous surgical reports show 
that some adhesions had been lysed during surgery.  
Nonetheless, even assuming, without finding, that the 
adhesions are currently present, the medical evidence does 
not establish that they produce a partial obstruction.

The veteran contends that his hiatal hernia and duodenal 
ulcers with GERD have worsened.  He has offered his testimony 
in support of this argument.  The Board notes that the 
veteran is competent to report his symptoms and complaints 
and observations of the same.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The veteran is not competent, however, 
to offer a medical opinion as to the extent of his 
disabilities as laypersons do not possess the required 
medical qualifications to provide opinions as to the nature 
and extent of disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence weighs against the 
claims, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  
Consequently, a rating higher than 40 percent is denied.


ORDER

A disability evaluation greater than 40 percent for hiatal 
hernia and duodenal ulcers with GERD is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


